Citation Nr: 1820747	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  12-33 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to nonservice-connected death pension.

2.  Entitlement to accrued benefits.  

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1950 to December 1954.  He died in August 2009.  The appellant claims as his surviving spouse.

These matters initially come before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for the Veteran's cause of death and Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C. § 1318.  A January 2011 letter also notified the appellant that a claim for accrued benefits had been denied and that death pension benefits had been granted, but were terminated effective October 1, 2009, because the appellant's income was considered excessive for VA purposes.

In the May 2013 supplemental statement of the case (SSOC), the RO noted that unreimbursed medical expenses can be used to reduce countable income.  The RO indicated that it had requested the appellant submit income and medical expense information for the period August 2009 to December 2011, but that she had not submitted such evidence, and therefore denial of the claim for death pension was warranted. 

In March 2017, the Board remanded the appeal to reschedule the appellant for a Board hearing.  The appellant was scheduled for a hearing in April 2017, but the appellant did not appear and she did not request an additional hearing.  The March 2017 hearing letter was not returned as undeliverable.  Accordingly, the appellant's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

The Board denied entitlement to DIC benefits pursuant to 38 U.S.C. § 1318 and remanded the remaining claims in July 2017 and these claims have now been returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to nonservice-connected death pension is addressed in the decision below.  The issues of entitlement to service connection for the cause of the Veteran's death and accrued benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

From October 1, 2009, the appellant's annual income exceeds the maximum annual countable income limit for receipt of payment of nonservice-connected death pension benefits.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected death pension benefits have not been met for the period from October 1, 2009.  38 U.S.C. § 1541 (2012); 38 C.F.R. §§ 3.3, 3.23, 3.262, 3.271, 3.272, 3.273 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In July 2017, the Board remanded the appellant's claim for additional development, to resend the Veteran VA Form 21-0518 Eligibility Verification Report and VA Form 21P-0518 Medical Expense Report to the address listed in the May 2017 BVA correspondence.  This action was completed in July 2017.  The letters were not returned as undeliverable.  See Dyment v. West, 13 Vet. App. 141 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Neither the appellant, nor her representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.

Analysis

The surviving spouse of a veteran who met the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income.  38 U.S.C. § 1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271.  For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c).  Unreimbursed medical expenses will be excluded when certain requirements are met.  38 C.F.R. § 3.271(g).
Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C. § 1521 (a), (b); 38 C.F.R. § 3.3 (a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21.  The MAPR is adjusted from year to year.  If the appellant's income is less than the MAPR, VA will pay benefits to bring her income up to that level.

Prior to December 1, 2011, the MAPR for a surviving spouse without dependents was $7,933.00; beginning December 1, 2011, the relevant MAPR was $8,219.00; beginning December 1, 2012, the relevant MAPR was $8,359.00; and beginning December 1, 2013, the relevant MAPR was $8,485.00; effective December 1, 2014 was $8,630, as well as on December 1, 2015.  See Survivor's Pension Rate Tables, Part I, Appendix B, M21-1.  By 2016, the relevant MAPR was $8,656.00. 

The record reflects that the appellant has had income from the Social Security Administration (SSA) throughout the appeal period.  Her SSA annual income was $6,772 ($564.40/month), effective December 2008.  It increased to $18,580.80 ($1,548.40/month), effective August 2009, however, the RO counted this income effective from October 1, 2009, and terminated death pension from this date.  The annual SSA income was $18,582 ($1,548.50/month), effective December 2009 and December 2010.  The appellant also obtained a one-time social security death benefit of $255 in August 2009.   

With regard to the period following 2010, the VA requested updated income information in December 2012 and again in July 2017, pursuant to the Board remand.  The appellant has not submitted the requested information to date and the request letters were not returned as undeliverable.  Thus, the appellant's income as indicated above will be considered the appellant's income to date, which is above the applicable MAPR threshold for the years in question ranging from $8,219 in 2011 to $8,656 in 2016.
In sum, the amount of SSA income exceeds the MAPR for a surviving spouse with no dependents for each year in question.  Thus, the only way for the appellant to establish eligibility for surviving spouse pension benefits for the period in question is to reduce the countable income by deducting allowable expenses incurred during the relevant period. 38 C.F.R. § 3.272.

Unreimbursed medical expenses may reduce countable income by amounts equal to amounts paid by a claimant that are "in excess of 5 percent of the applicable maximum annual pension rate . . . in effect during the 12-month annualization period in which the medical expenses were paid."  See 38 C.F.R. § 3.272 (g)(1)(iii); 38 U.S.C. § 1503(a)(8).  Exclusions from countable income for the purpose of determining entitlement to pension also include amounts paid for a Veteran's just debts and expenses of last illness and burial, to the extent such burial expenses were not reimbursed by VA.  38 C.F.R. § 3.272.

Prior to December 1, 2011, five percent of the MAPR amounts to $397.00; from December 1, 2011, it is $410.00; from December 1, 2012, it is $417.00; from December 1, 2013, it is $424.00; and from December 1, 2014, it is $431.00.  Thus, the appellant's income may be reduced by the total cost of any unreimbursed medical expenses within the calendar year in excess of these applicable amounts. 
In this case, the SSA inquiry reflects that the appellant is paying a monthly supplementary medical insurance (SMI) premium of $96.40 from August 2009 and $96.50 from December 2009 through 2010, which amounts to a yearly unreimbursed medical expense of $1,156.80 in 2009 to $1,158 from December 2009 through 2010, as noted in the September 2009 and December 2010 SHARE Print Screen.  

The appellant has submitted unreimbursed burial expenses of 3,422 for August 2009 ($3,722 less $300 VA reimbursement).    

At the outset, the Board notes with regard to the awarded death pension benefits from August 29, 2009, through September 30, 2009, the appellant received $564.40 monthly SSA payments, annualized to $6,772.00.  Burial expenses of $3,422.00 reduced her income to $3,350.  This income was further reduced by SMI of $1,157.00, less 5% of the MAPR ($396.00), which reduced her income to $2,589.00.  This amount was subtracted from the MAPR ($7,933) and divided by 12 to determine the monthly benefit of $445.00.  It appears the appellant does not disagree with this determination, but rather disagrees with the denial of death pension benefits following this period. 
When the unreimbursed medical and burial expenses are subtracted from the appellant's total income for August 2009 through August 2010 (12-month time period including non-recurring payments of burial expenses and SSA death benefit, supra 38 C.F.R. § 3.271(c)), the resulting amount is $18,076 ($18,581+$255-($1,157-397)) and $17,821 ($18,582-($1,158-$397)) for the remainder of 2010.  
This amount exceeds the 2009 and 2010 MAPR of $7,933 for a surviving spouse with no dependents.  
In subtracting the five percent of the MAPR amounts assigned to the years following 2010, from the total income, the total amount of unreimbursed medical expenses applicable for reducing the appellant's income still does not make her countable income below the MAPR for a surviving spouse with no dependents for any year in question.  
The Board notes that the appellant has not submitted any additional, significant unreimbursed medical expenses to reduce the above countable income from SSA payments for any year in question, which was requested in December 2012 and again in July 2017, pursuant to the Board remand.  Thus, the appellant's SMI payments are considered her expense to date, which does not lower her countable income below the applicable MAPR threshold.  38 C.F.R. §§ 3.271, 3.272.
As the appellant has not responded with updated income and medical expense information, the Board is bound by the laws and regulations that apply to veterans claims, and her claim must be denied as a matter of law. 38 U.S.C. § 7104 (c) (2012); 38 C.F.R. §§ 19.5, 20.101(a) (2017).  Those laws and regulations require the Board to perform the calculations above in determining whether the Veteran is entitled to additional pension benefits, and those calculations based on the available evidence of record reflect that entitlement is not warranted in any event.
Based on the foregoing, the Board concludes that the appellant is not entitled to payment of non-service-connected death pension benefits because her countable income exceeds the statutory limits for entitlement to death pension benefits for the period from October 1, 2009.  Therefore, her claim of entitlement to non-service-connected death pension benefits from October 1, 2009, must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to nonservice-connected death pension benefits from October 1, 2009, is denied.


REMAND

With regard to the appellant's claim for service connection for the Veteran's cause of death, the appellant asserts that a contributory cause of the Veteran's death was exposure to mycobacterium avium (MA) due to exposure to chicken and its feces during the Veteran's service in Korea, as the Veteran stated he stayed in chicken houses while on the move.  

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Pursuant to the Board's remand, in an August 2017 opinion, the VA physician explained the Veteran's records primarily covered the periods between 1990 and 2009, when the Veteran died of end stage COPD.  The physician explained, aside from a record in 1965, at which time the Veteran had a subtotal gastrectomy, there are no medical records between service discharge and the 1990s.  The topic of MAC (Mycobactrium Avium Complex) was reviewed in Up To Date.  It is noted therein that the mycobacterium organisms in question are ubiquitous round the globe.  These organisms are found in water, soil, animals (both wild and domesticated), as well as in foodstuffs.  A medical record in 1990 noted that the Veteran had a complicated back injury while doing road construction in northeastern West Virginia.  Up To Date also notes that skin sensitivity to these mycobacterium species has increased from 1 in 9 tested persons in 1970-1971, to l in 6 persons in 1999-2000.  Nearly all of these skin-sensitive patients do not show signs of active infection.  A critical issue in this case is when the Veteran was actually exposed to the mycobacterium.  With the incidence of skin reactivity as high as 1 in 6 in the US, and the paucity of evidence connecting service time in Korea with MAC, and the Veteran's significant exposure to soil while working heavy equipment doing road construction, it is difficult to assign his exposure to the time in Korea.  If there is evidence of tuberculosis skin test positivity within a 10 or 20 year period after his service discharge, the physician noted he would be more inclined to assign Korea as the source of his MAC. 

The Board finds the opinion inadequate because it failed to address the contentions raised, as requested in the previous Board remand.  As indicated, the appellant indicated that a doctor told her that MAC remains in an encapsulated form for up to many years until the lungs are compromised.  In this case, the appellant contends, the Veteran contracted pneumonia, which in turn, contributed to destroying his lung tissue and exacerbated his chronic obstructive pulmonary disease (COPD) (endstage), the direct cause of the Veteran's death, as indicated in the August 2009 death certificate.  See 38 C.F.R. § 3.312 (entitlement to service connection for cause of death warranted when a disability related to service caused or contributed substantially or materially to the Veteran's death).  In connection, a July 2002 private treatment record notes the Veteran had submassive hemoptysis with large cavity in the right lung, which was chronic due to a distant history of necrotizing pneumonia complicated by mycobacterium avium complex treated with multiple drugs for eighteen months and underlying COPD, secondary to previous tobacco abuse.  However, the VA physician did not address the above, thus a remand is necessary for an addendum opinion. 

Regarding the Veteran's claim for entitlement to accrued benefits, the Board requested that the RO adjudicate the pending claims for increased rating for PTSD and entitlement to a TDIU in the January 2009 rating decision, both effective from January 17, 2008, the date the TDIU claim was received.  As noted, the Veteran died in August 2009 and these claims were pending, because these allowances did not become final by the expiration of the one year appeal period or by denial on appellate review.  38 C.F.R. § 3.1000(d)(5), defining pending claim on the date of death as a claim "filed with VA that had not been finally adjudicated by VA on or before the date of death").  Moreover, although he TDIU was granted, an effective date of up to one year prior to the January 17, 2008, date of claim is possible, see 38 U.S.C. § 5110(b)(3) (2012), and it also appears that the Veteran also submitted a formal TDIU claim in July 2007.  In the January 2011 decision denying accrued benefits, the August 2012 statement of the case, the May 2013 and March 2018 supplemental statements of the case, the RO found that there was no pending claim at the time of the Veteran's death and did not address the merits of the pending claims, as requested by the Board.  See Taylor v. Nicholson, 21 Vet. App. 126, 129 (2007) (definitions of "pending claim" and "finally adjudicated claim" in 38 C.F.R. § 3.160 indicate that a pending claim is one that has not become final by the expiration of the one year period of notice of an award or disallowance or by denial on appellate review).

In this case, the RO did not consider the merits of the accrued benefits claim because it again found that there were no pending claims, rather than adjudicating the July 2007 and January 2008 claims that were pending, as requested by the Board.  Thus, to avoid any prejudice to the Veteran and in accordance with the Board's prior remand, the RO should address the claims pending at the time of the Veteran's death, to include the issue of whether an earlier effective date is warranted for TDIU, either based on 38 U.S.C. § 5110(b)(3) or because there was an earlier formal claim, in the first instance.  The Veteran should also be notified of her rights relating to substitution under 38 U.S.C. § 5121A, as previously requested.  

Accordingly, the claims remaining on appeal are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request an opinion from an appropriate specialist VA physician as to the etiology of the Veteran's death.
The claims file must be sent to the physician for review.

The physician should indicate whether it is as least as likely as not (50 percent probability or more) that an in-service incurrence or injury contributed substantially or materially to the Veteran's death from COPD.  In addressing this question, the VA physician should specifically address the appellant's contention that the Veteran's exposure to chicken and its feces during service in Korea caused the Veteran to contract mycobacterium avium (MA) and that a doctor told her that MA remains in an encapsulated form for up to many years until the lungs are compromised.  In this case, the appellant contends, the Veteran contracted pneumonia, which in turn, contributed to destroying his lung tissue and exacerbated his COPD.

In addressing the above, the physician should address the mycobacterium avium complex article submitted in October 2009, as well as the medical records discussing this infection. 

A complete rationale should accompany any opinion provided.

The physician is advised that the Veteran was and the appellant and any other lay witnesses are competent to report symptoms and treatment, and that these reports must be taken into account in formulating the requested opinion.
 
2.  After the above development has been completed, readjudicate the claims of entitlement to service connection for the cause of the Veteran's death and accrued benefits, to specifically include the July 2007 and January 2008 claims pending at the time of the Veteran's death, as addressed in the January 2009 rating decision, as described above, pursuant to the relevant regulations as interpreted in Taylor v. Nicholson, 21 Vet. App. 126 (2007), as well as notifying the Veteran of her rights relating to substitution pursuant to 38 U.S.C. § 5121A.  If any benefit sought on appeal remains denied, furnish the appellant and her representative a SSOC and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


